           Case 5:17-cv-00003-J Document 264 Filed 09/15/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CRAIG PC SALES & SERVICE, LLC,
an Oklahoma domestic limited liability
Company; RAY T. CRAIG, SR., and
RAY T. CRAIG, II,

               Plaintiffs,
v.                                                       Case No. CIV–17–3–J

1. CDW GOVERNMENT, LLC, an
Illinois limited liability company;

2. MICROSOFT CORPORATION,

               Defendants.

                         JOINT STIPULATION OF DISMISSAL

       Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), the plaintiffs, Craig PC Sales & Service,

LLC, Ray T. Craig, Sr., and Ray T. Craig, II, and the defendant Microsoft Corporation, through

their undersigned counsel, hereby stipulate that all of the plaintiffs’ claims against the defendant

Microsoft Corporation may be, and they are hereby, dismissed with prejudice. Each party shall

bear their own costs and attorneys’ fees.

                                              By: s/Bret Burns
                                                  (Signed by Filing Attorney with permission
                                                  of Attorney)
                                              BURNS LAW OFFICE

                                              Bret Burns OBA #15675
                                              519 W. Chickasha Avenue
                                              Chickasha, OK 73018
                                              Telephone: (405) 320-5911
                                              Facsimile: (405)-320-5907
                                              Email: bret.burns@ymail.com

                                              WARD & GLASS, LLP
Case 5:17-cv-00003-J Document 264 Filed 09/15/21 Page 2 of 2




                           Woodrow K. Glass, OBA #15690
                           1601 36th Street N.W., Suite 100
                           Norman, Oklahoma 73072
                           Telephone: (405) 360-9700
                           Facsimile: (405) 360-7902
                           Email: woody@wardglasslaw.com

                           ATTORNEYS FOR PLAINTIFFS


                           DAVIS WRIGHT TREMAINE LLP


                           By: s/ Bonnie MacNaughton
                           Bonnie MacNaughton (admitted pro hac vice)
                           Ambika Kumar Doran (admitted pro hac vice)
                           Zana Bugaighis (admitted pro hac vice)
                           Caesar Kalinowski (admitted pro hac vice)
                           920 Fifth Avenue, Suite 3300
                           Seattle, WA 98104
                           Telephone: (206) 622-3150
                           Facsimile: (206) 757-7700
                           Email: bonniemacnaughton@dwt.com
                                    ambikadoran@dwt.com
                                    zanabugaighis@dwt.com
                                    caesarkalinowski@dwt.com

                           HALL, ESTILL, HARDWICK, GABLE,
                           GOLDEN & NELSON, P.C.

                           Robert D. Nelon, OBA #6610
                           Lindsay N. Kistler, OBA #32814
                           100 North Broadway, Suite 2900
                           Oklahoma City, OK 73102-8865
                           Telephone: (405) 553-2828
                           Facsimile: (405) 553-2855
                           Email: bnelon@hallestill.com
                                  lkistler@hallestill.com

                           ATTORNEYS FOR DEFENDANT
                           MICROSOFT CORPORATION
                             2
